               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 KAYLA R. BELT and SEAN D.
 CROSS,

                      Plaintiffs,                  Case No. 19-CV-1899-JPS-JPS

 v.

 JEAN ABEL, TIFFANY HALL,                                           ORDER
 MARGARET DREES, and BRET
 COPELAND,

                      Defendants.


       Plaintiffs filed this action on December 30, 2019. (Docket #1). Because

Plaintiffs sought leave to proceed without prepayment of the filing fee, their

complaint was subject to screening. See (Docket #2 and #3); 28 U.S.C. §

1915(e)(2). The next day, Magistrate Judge Nancy Joseph issued a report

and recommendation on the matter of screening Plaintiffs’ complaint.

(Docket #4). She concluded that Plaintiffs’ failed to state any viable claims

for relief against any of the defendants. Id. Magistrate Judge Joseph

accordingly recommended that the action be dismissed. Id.

       In her recommendation, Magistrate Judge Joseph informed Plaintiffs

that, pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), Federal Rule of Civil

Procedure 72(b)(2), and General Local Rule 72(c), they had fourteen days to

file an objection to the recommendation. Id. at 5–6. That deadline has passed

and the Court has received no objection from Plaintiffs.1 Having received




      The only filings from Plaintiff since the recommendation was issued are
       1

some magistrate judge consent forms, (Docket #6 and #7), and a letter regarding
no objection thereto, and in full agreement with Magistrate Judge Joseph’s

analysis and conclusions therein, the Court will adopt the recommendation.

This action will be dismissed with prejudice for failure to state any viable

claims for relief.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s December

31, 2019 Report and Recommendation (Docket #4) be and the same is hereby

ADOPTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 21st day of January, 2020.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




Plaintiffs’ substantive allegations which does not address the recommendation in
any way, (Docket #8).


                                  Page 2 of 2
